CCA S32163. On consideration of Appellant’s motion for leave to file a petition out of time, Appellee’s motion to dismiss Appellant’s petition for lack of jurisdiction, and Appellee’s motion to attach, and in light of United States v. Rodriguez, 67 M.J. 110 (C.A.A.F. 2009), cert. denied, 558 U.S. 969 (2009), it is ordered that Appellant’s motion for leave to file a petition out of time is hereby denied without prejudice to filing a writ of error coram nobis at the United States Air Force Court of Criminal Appeals (see Denedo v. United States, 66 M.J. 114 (C.A.A.F. 2008), aff'd, 556 U.S. 904 (2009)); Appellee’s motion to dismiss the petition for grant of review for lack of jurisdiction and motion to attach are hereby denied as moot.